The appeal of the State Tax Commission of Maryland is from an order passed by the Circuit Court No. 2 of Baltimore City holding that the Associated Mortgage Companies, Inc., should be classified as a "mortgage corporation" and, therefore, as a "finance corporation" within the terms of article 81, section 2, subsection (9), of the Code of Public General Laws of the State of Maryland, as amended, Laws 1937, chaper 225; and that it should be taxed according to such classification.
The facts on this record do not differ in any material respect from those on the appeal in the case of State Tax Commission v.Allied Mortgage Companies, Inc., *Page 364 175 Md. 357, 2 A. 2nd 399. The principles which determined that case govern this appeal, and the order will be affirmed.
Order affirmed, and case remanded.